        CASE 0:18-cv-03025-JNE-ECW Doc. 213 Filed 06/11/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

ELEANOR and ROCCO CIOFOLETTI, and
LARRY STOSPAL on behalf of themselves
and all others similarly situated,

                           Plaintiffs,

       v.                                       Civil Action No.: 18-cv-03025-JNE-ECW
SECURIAN FINANCIAL GROUP, INC.,
MINNESOTA LIFE INSURANCE
COMPANY, SECURIAN LIFE INSURANCE
COMPANY, SHURWEST LLC and
MINNESOTA MUTUAL COMPANIES, INC.,

                           Defendants.


   DEFENDANT SHURWEST, LLC’S AMENDED NOTICE OF HEARING ON
               MOTION FOR PROTECTIVE ORDER

TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that on June 29, 2021 at 3:30 pm, a hearing will be held

via Zoom before the Honorable Elizabeth Cowan Wright, Magistrate Judge, District of

Minnesota, on Defendant Shurwest, LLC’s Motion for Protective Order.           Plaintiffs’

responsive brief shall be due on June 25, 2021, in accordance with Local Rule 7.1(b)(2).




Notice of Hearing on Motion for Protective Order – Page 1
WEST\294694116.1
        CASE 0:18-cv-03025-JNE-ECW Doc. 213 Filed 06/11/21 Page 2 of 3



Dated: July 11, 2021                      Respectfully submitted,

                                          /s/ Jason M. Hopkins

                                           Brooke D. Anthony (#0387559)
                                           Philip J. Kaplan (#0389351)
                                           ANTHONY OSTLUND
                                           BAER & LOUWAGIE P.A.
                                           3600 Wells Fargo Center
                                           90 South Seventh Street
                                           Minneapolis, Minnesota 55402
                                           Tel: (612) 349-6969
                                           Fax: (612) 349-6996
                                           Email: banthony@anthonyostlund.com
                                                   pkaplan@anthonyostlund.com

                                           and

                                           Jason S. Lewis
                                           (Texas No. 24007551 pro hac vice)
                                           Jason M. Hopkins
                                           (Texas No. 24059969 pro hac vice)
                                           DLA PIPER LLP (US)
                                           1900 N. Pearl St., Ste. 2200
                                           Dallas, Texas 75201
                                           Tel: (214) 743-4500
                                           Fax: (214) 743-4545
                                           Email: jason.lewis@dlapiper.com
                                                   jason.hopkins@dlapiper.com

                                           Attorneys for Defendant Shurwest, LLC


                            CERTIFICATE OF SERVICE

       I certify that I served the foregoing document on all counsel of record on June 11,

2021 via the Court’s CM/ECF system.

                                          /s/ Jason M. Hopkins
                                           Jason M. Hopkins


Notice of Hearing on Motion for Protective Order – Page 2
WEST\294694116.1
        CASE 0:18-cv-03025-JNE-ECW Doc. 213 Filed 06/11/21 Page 3 of 3




Notice of Hearing on Motion for Protective Order – Page 3
WEST\294694116.1
